DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 7/13/2022 for application 16864632.  Claim 16 is canceled.  Claim 21 is newly presented.  Claims 1-15 & 17-21 are pending.  Claims 12-15 & 17-20 remain withdrawn from consideration.  Claims 1-11 & 21 are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Laboda 20160305440 in view of Mahoney 20090199823 and further in view of Blewett 20120112575.
Regarding Independent Claim 1, Laboda teaches an engine system (Fig. 1) for an aircraft (para. [0008]), the engine system comprising: 
an engine configured to operate in a first operating condition and a second operating condition (the gas turbine engine taught by Laboda is capable of operating at various speeds; para. [0017]);
a fuel oxygen reduction unit (100) defining a liquid fuel flowpath (from 108 to 102) and a stripping gas flowpath (from 112 to 124) and configured to transfer an oxygen content of a fuel flow through the liquid fuel flowpath to a stripping gas flow through the stripping gas flowpath (para. [0017]), wherein the fuel oxygen reduction unit comprises a power source for providing mechanical power to a component of the fuel oxygen reduction unit (pump 102 is driven by a motor power source; para. [0017]). 
Laboda fails to expressly teach the motor (power source) of the fuel oxygen reduction unit is an electric motor. 
Mahoney teaches a gas turbine engine (para. [0001]) with an electric motor (118) that drives multiple pumps in a fuel system (pump 104, pump 106).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda’s engine system such that the component of the fuel oxygen reduction unit is powered by an electric motor, as taught by Mahoney, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Laboda’s fuel oxygen reduction unit motor powered via an unspecified power source versus the claimed arrangement wherein the fuel oxygen reduction unit is powered electrically), b) the substituted components and their functions were known in the art (both Laboda’s unspecified power source for a fuel oxygen reduction unit motor and the claimed electrical power source were known in the art for providing power to fuel-handling systems and sub-systems, in particular for powering motors that drive pumps), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Laboda’s unspecified power source or the electric power source could have been used to provide power to the fuel oxygen reduction unit, in particular the pump(s) in Laboda, to predictably result in a system that uses electrical power to drive pumps in a fuel system).  See MPEP 2143 I(B).
Laboda in view of Mahoney fails to expressly teach an electric machine configured to be in electrical communication with an engine controller, wherein the electric machine is configured to provide electric power to the engine controller, wherein the power source of the fuel oxygen reduction unit is also configured to be in electrical communication with the electric machine, wherein the electric machine is also configured to provide electric power to the power source of the fuel oxygen reduction unit, and wherein the electric machine is configured to provide a first amount of electric power to the power source of the fuel oxygen reduction unit when the engine is operating in the first operating condition and provide a second amount of electric power to the power source of the fuel oxygen reduction unit when the engine is operating in the second operating condition, wherein the first amount of electric power is less than the second amount of electric power.
Blewett teaches a gas turbine engine (Fig. 1, engine 10) with an engine controller (52) powered by a permanent magnet alternator (42) driven by an accessory gearbox (48) of the gas turbine engine.  Blewett teaches that the alternator 42 can provide power to only components on the gas turbine engine, or, for example, alternator 42 can be used to power only the engine controller (para. [0010]).  Blewett teaches that by limiting the components which alternator 42 is used to power, alternator 42 can be a relatively small permanent magnet alternator.  In other words, Blewett teaches that the alternator can power a range of devices including solely the engine controller or up to “only components on gas turbine engine 10,” with the preferred number of devices powered by alternator 42 being “limited” in order for the alternator to be reduced in size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda’s engine system to include an engine controller, an electric machine configured to be in electrical communication with the engine controller, wherein the electric machine is configured to provide electric power to the engine controller, wherein the electric motor (power source of the fuel oxygen reduction unit) is also configured to be in electrical communication with the electric machine, wherein the electric machine is also configured to provide electric power to the electric motor (power source of the fuel oxygen reduction unit), as taught by Blewett, in order to provide a controller to control the engine (Blewett; para. [0010]), to provide power for the controller (para. [0010]), and to provide electric power for the electric motor which drives the fuel oxygen reduction unit component (as discussed in regard to Mahoney above), while limiting the number of devices powered by the electric machine in order for the electric machine to be reduced in size (Blewett; para. [0010]). 
The recitation “the electric machine is configured to provide a first amount of electric power to the power source of the fuel oxygen reduction unit when the engine is operating in the first operating condition and provide a second amount of electric power to the power source of the fuel oxygen reduction unit when the engine is operating in the second operating condition, wherein the first amount of electric power is less than the second amount of electric power” is a functional limitation of the electric machine and does not distinguish structurally over the prior art.  The proposed modification of Laboda in view of Mahoney with Blewett results in the inclusion of Blewett’s permanent magnet alternator, which will function in the manner recited, as evidenced by Applicant’s discussion of “a conventional setup” in paragraph [0022] of the Applicant’s specification (i.e. “[a]s the engine comes up to speed, however, the PMA may generate an increased amount of electric power”).  Thus, at lower speeds, the permanent magnet alternator will generate less power than at higher speeds.
	Regarding Dependent Claim 2, Laboda in view of Mahoney and further in view of Blewett teaches the invention as claimed and as discussed above for claim 1, and Blewett further teaches the engine comprises an accessory gearbox (48), and wherein the electric machine is drivingly coupled to the accessory gearbox (via shaft 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Mahoney and further in view of Blewett such that the engine comprises an accessory gearbox and the electric machine is drivingly coupled to the accessory gearbox, as taught by Blewett, in order to provide mechanical power input to the electric machine for the electric machine to use to generate electricity (Blewett para. [0010]).
	Regarding Dependent Claim 3, Laboda in view of Mahoney and further in view of Blewett teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches the fuel oxygen reduction unit comprises a gas pump (118) in airflow communication with the stripping gas flowpath (via 122), and wherein the gas pump is powered at least in part by the electric machine (the proposed modification of Laboda in view of Mahoney with Blewett discussed for claim 1 above results in the electric machine powering Laboda’s motor that drives each of pumps 106, 118, and 102).
	Regarding Dependent Claim 4, Laboda in view of Mahoney and further in view of Blewett teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches the fuel oxygen reduction unit comprises a gas pump (118) in airflow communication with the stripping gas flowpath (via 122), a contactor (104) in fluid communication with the liquid fuel flowpath (fuel from liquid fuel flowpath discussed for claim 1 above is provided via 102/115/117 to contactor 104) and the stripping gas flowpath (stripping gas provided from stripping gas flowpath discussed for claim 1 above to contactor 104 via 124) for generating a fuel/gas mixture (gas from 124 and fuel from 108 are mixed in 104), and a separator (106) for receiving the fuel/gas mixture from the contactor (via 126), wherein the gas pump, the separator, or both is powered at least in part by the electric machine (the proposed modification of Laboda in view of Mahoney with Blewett discussed for claim 1 above results in the gas pump 118 and the separator 106 being powered by the electric machine via Laboda’s motor – which is expressly modified in claim 1 to be an electric motor).
	Regarding Dependent Claim 5, Laboda in view of Mahoney and further in view of Blewett teaches the invention as claimed and as discussed above for claim 1, and Laboda in view of Mahoney further in view of Blewett further teaches, as discussed for claim 1 above, the electric machine is a permanent magnet alternator (Blewett; para. [0010]), and wherein the engine controller controls engine operation (Blewett; para. [0010]).  
	While Blewett’s engine controller is described in such a way as to suggest it is a full authority digital engine control engine controller (FADEC), Blewett fails to expressly teach the engine controller is, in actuality, a FADEC.
	Mahoney further teaches a FADEC or other electronic engine controller (EEC) may be used for providing engine control (para. [0026]).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Mahoney and further in view of Blewett’s engine system such that the engine controller is a FADEC, as taught by Mahoney, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Laboda in view of Mahoney further in view of Blewett’s engine controller of unspecified type vs the claimed FADEC), b) the substituted components and their functions were known in the art (both Laboda in view of Mahoney further in view of Blewett’s engine controller and the FADEC, taught by Mahoney, were known to be useful for controlling engines), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Laboda in view of Mahoney further in view of Blewett’s engine controller or the FADEC taught by Mahoney could be used with the predictable result of the provision of engine control).  See MPEP 2143 I(B).
	Regarding Dependent Claim 6, Laboda in view of Mahoney and further in view of Blewett teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches the engine is a gas turbine engine (para. [0017]), wherein the first operating condition is a relatively low rotational speed operating condition and the second operating condition is a relatively high rotational speed operating condition (Laboda’s gas turbine engine is capable of operating at relatively low and relatively high rotational speeds).
	Regarding Dependent Claim 10, Laboda in view of Mahoney and further in view of Blewett teaches the invention as claimed and as discussed above for claim 1, and Blewett, as discussed for claim 1 above, teaches the electric machine is configured to provide substantially all electric power generated by the electric machine to a limited number of devices (Blewett, as discussed for claim 1 above, teaches limiting the number of devices powered by the alternator 42, though the number of devices may be one or more than one as long as the number is limited, in order to reduce the size of the alternator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Mahoney and further in view of Blewett’s engine system such that the electric machine is configured to provide substantially all electric power generated by the electric machine to the engine controller and the fuel oxygen reduction unit for the reasons cited above in claim 1, namely to limit the number of devices powered by the electric machine so as to reduce the size of the electric machine.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Laboda in view of Mahoney and further in view of Blewett, as applied to claim 1 above, and further in view of Long CA3059833 (copy attached).
	Regarding Dependent Claim 7, Laboda in view of Mahoney and further in view of Blewett teaches the invention as claimed and as discussed above for claim 1, but Laboda in view of Mahoney further in view of Blewett fails to teach a power electronics assembly positioned electrically between the electric machine and the fuel oxygen reduction unit.
	Long teaches an electrical system (Fig. 2) for an aircraft propulsion system.  The propulsion system includes a combustion motor 8A which drives an electric machine (10A).  The electric machine powers a controller (35) and a motor (14A), the electrical system includes a power electronics assembly positioned electrically between the electric machine and the motor (includes rectifier 42A and inverter 44A; paras. [0050] & [0051]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Mahoney and further in view of Blewett’s engine system to include a power electronics assembly positioned electrically between the electric machine and the electric motor of Laboda in view of Mahoney and further in view of Blewett’s fuel oxygen reduction unit, as taught by Long, in order to convert the electrical power output from the electric machine into DC electrical power for powering the controller (via a DC bus) and to convert the DC electrical power output from the rectifier into AC electrical power for powering the electric motor.  
	Regarding Dependent Claim 8, Laboda in view of Mahoney further in view of Blewett and further in view of Long teaches the invention as claimed and as discussed above for claim 7, and, as discussed above for claim 7, Long further teaches the power electronics assembly includes an inverter, a rectifier, or both (inverter 44A, rectifier 42A).
	Regarding Dependent Claim 9, Laboda in view of Mahoney further in view of Blewett and further in view of Long teaches the invention as claimed and as discussed above for claim 7, and, as discussed for claim 7 above, Long further teaches the power electronics assembly includes a rectifier located proximate the electric machine (42A proximate electric machine 10A) and an inverter located proximate the electric motor (44A proximate electric motor 14A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Mahoney further in view of Blewett and further in view of Long’s engine system such that the power electronics assembly includes a rectifier located proximate the electric machine and an inverter located proximate the electric motor, as taught by Long, for the reasons cited above for claim 7.  The proposed modification herein results in the inverter being proximate Laboda’s motor, discussed for claim 1 above, which was modified to be an electric motor in the rejection of claim 1 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laboda in view of Mahoney and further in view of Blewett, as applied to claim 1 above, and further in view of Mills WO2015184252 (copy attached).
Regarding Dependent Claim 11, Laboda in view of Mahoney and further in view of Blewett teaches the invention as claimed and as discussed above for claim 1, but Laboda in view of Mahoney and further in view of Blewett fails to expressly teach an electrical sink.
Mills teaches a power generation system (p. 1) which includes a shunt resistor through which power in excess of that required or desired for a power load may be dissipated (p. 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Mahoney and further in view of Blewett’s engine system to include an electrical sink, as taught by Mills, in order to dissipate excess power (Mills; p. 115).
Blewett, as discussed for claim 1 above, teaches the electric machine is configured to provide substantially all electric power generated by the electric machine to a limited number of devices (Blewett, as discussed for claim 1 above, teaches limiting the number of devices powered by the alternator 42, though the number of devices may be one or more than one as long as the number is limited, in order to reduce the size of the alternator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Mahoney further in view of Blewett and further in view of Mills’s engine system such that the electric machine is configured to provide substantially all electric power generated by the electric machine to the engine controller, the fuel oxygen reduction unit, and the electrical sink for the reasons cited above in claim 1, namely to limit the number of devices powered by the electric machine so as to reduce the size of the electric machine, and in order to dissipate excess power produced by the electric machine, as discussed above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Laboda in view of Mahoney and further in view of Blewett, as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Regarding Dependent Claim 21, Laboda in view of Mahoney and further in view of Blewett teaches the invention as claimed and as discussed above for claim 1, and Laboda in view of Mahoney further in view of Blewett further teaches the electric machine is configured to provide a third amount of electric power to the engine controller when the engine is operating in the first operating condition (the electric machine will inherently provide some amount of power to the engine controller during the first operating condition) and provide a fourth amount of electric power to the engine controller when the engine is operating in the second operating condition (the electric machine will inherently provide some amount of power to the engine controller during the second operating condition).
Laboda in view of Mahoney and further in view of Blewett fails to expressly teach the third amount of electric power is substantially the same as the fourth amount of electric power.
AAPA teaches that, in a conventional setup, an engine controller is powered by a permanent magnet alternator (PMA).  The PMA is capable of providing a sufficient amount of electrical power to the engine controller during substantially all operating conditions, including relatively low-speed operating conditions.  The electric power required to operate the engine controller remains relatively constant, resulting in excess power being produced by the PMA (see para. [0022] of Applicant’s originally-filed specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda in view of Mahoney further in view of Blewett’s engine system such that the third amount of electric power is substantially the same as the fourth amount of electric power, as taught by AAPA, in order to provide a sufficient amount of power to satisfy relatively constant power demands of the engine controller.

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Applicant’s argument (pp. 7-8 of Remarks) that Mahoney’s electric motor provides mechanical power rather than electric power and therefore the prior art fails to teach the claimed electric machine providing electric power is unpersuasive.  Mahoney is solely relied upon to replace Laboda’s motor (of unspecified type) with an electric motor and to show that such a motor is capable of driving multiple pumps (as is required for Laboda’s operation).  The rejection does not read Laboda’s/Mahoney’s motor on the electric machine.  The rejection proposes powering the electric motor of Laboda/Mahoney with Blewett’s electric machine, as is claimed, for the reasons cited.
Applicant’s argument (p. 8 of Remarks) that the cited references are silent regarding amounts of electric power generated by the electric machine during the two recited operating conditions is unpersuasive.  Blewett’s electric machine is the same as Applicant’s disclosed permanent magnet alternator and will thus function the same as Applicant’s permanent magnet alternator.  Applicant’s specification evidences this in para. [0022] regarding the functionality of a permanent magnet alternator in a conventional setup, which includes lower power generation at lower speeds and higher power generation at higher speeds (speeds not expressly recited in claim 1, but disclosed at para. [0077] and claimed in claim 6).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741